35.	 May I, Mr. President, first express my delegation's and my own great satisfaction and pleasure at your election to the presidency of this session of the General Assembly? Your outstanding contribution to the cause of peace and co-operation among nations, both within the councils of Europe and beyond, make it appropriate indeed that we should now have the benefit of your wisdom and experience in guiding our deliberations at this particular stage of world development.
36	To the outgoing President of our Assembly, the Minister for Foreign Affairs of Algeria, Mr. Bouteflika, I wish to convey my deep appreciation for the dedicated and effective leadership he displayed, both during the twenty-ninth session and the seventh special session of the Assembly. The achievements of those two sessions will certainly be recorded as important milestones in the annals of our Organization.
37	As one of the initiators of the African-Asian Conference, held at Bandung in 1955, and as one of the founding members of the non-aligned movement, two ( historic forces in contemporary world politics that have contributed so much to the liberation of peoples from colonial subjugation, Indonesia naturally derives
immense satisfaction whenever the struggle for national freedom gives birth to new independent nation-States. Today, it is with great joy that we welcome the attainment of independence and the admission to membership in our Organization of the Republic of Cape Verde, the People's Republic of Mozambique and the Democratic Republic of Sao Tome and Principe. The entry of these States into the United Nations, which we hope will soon be followed by that of Angola and the Comoros, heralds a time when the entire continent of Africa will be freed from colonial domination.
38.	1 am particularly pleased to be able to extend Indonesia's congratulations and good wishes to our immediate neighbors, the people of Papua New Guinea, on their attainment of independence. For Indonesia, so closely linked through culture, history and geography to Papua New Guinea, this is indeed a most happy event. I am confident that our two peoples will develop even closer ties of friendship and co-operation in the future. My delegation eagerly looks forward to the day when Papua New Guinea will assume its rightful place in this Assembly as a full-fledged Member of our Organization. I also take this opportunity to express my Government's sincere appreciation for the manner in which Australia, as the administering Power, has assisted the people of Papua New Guinea in the exercise of their right to self-determination.
39.	With the restoration of peace in Indo-China, the Governments of the Democratic Republic of Viet Nam and the Republic of South Viet Nam have indicated their desire to join in the work of our Organization. As a South-East Asian nation and one subscribing to the principle of universality of membership, Indonesia fully supports them in this desire and regrets the fact that they have so far been prevented from taking their seats in the General Assembly. It is my delegation's hope that this situation may soon be corrected, for in our view both the objectives of the Charter and the interests of the international community as a whole would be well-served by the admission of the two Viet Nam to membership in the United Nations.
40.	The privilege of participating in this thirtieth session of the General Assembly is enhanced by the truly historic significance of this moment for the United Nations, for Indonesia and for the entire world. As we join in commemorating the passing of three decades since the founding of our Organization, the Indonesian people are also celebrating the thirtieth year of their rebirth as an independent nation.
41.	In mentioning the link between the founding of the United Nations and the attainment of Indonesia's independence, we not only perceive a parallel in time but, above all, a correspondence of values. Both the United Nations and Indonesia came into being in the aftermath of a war that "brought untold sorrow to mankind". It is natural, therefore, that the similar circumstances of their birth should engender commitments to similar precepts. Both the Charter of the United Nations and the 1945 Constitution of Indonesia contain ideals and principles which are fundamentally in accord with one another, such as the principles and ideals of independence, justice and international peace and security.
42.	Moreover, Indonesia's struggle for independence, its efforts to achieve and maintain its territorial unity and integrity, and its growth as an independent nation are closely intertwined with the history and growth of the United Nations.
43.	It was the United Nations intervention during Indonesia's war of independence which hastened the end of the armed conflict between Indonesia and the Netherlands. And it was through the United Nations also that Indonesia's territorial integrity was completed when the question of West Irian was resolved at the twenty-fourth session of the General Assembly. On the other hand, may I be excused for being less than modest in also pointing out some of Indonesia's contributions to the effective strengthening of the role of our Organization.
44.	Foremost on my mind is the fact that 20 years ago Indonesia, together with Burma, India, Pakistan and Sri Lanka, took the initiative to convene the African-Asian Conference at Bandung. That historic Conference gave birth to the ten Principles of Bandung, which have since been acknowledged as the sound bases for just and peaceful relations among States and which have inspired the principles on which the non-aligned movement was founded. The Bandung Conference heralded a new era, particularly for peoples still living under colonial domination. The "wind of change" which was already blowing across the continents of Asia and Africa, was strengthened as a result of the Conference, and accelerated the process of decolonization, thus opening the way for the rapid expansion of the United Nations.
45.	In another area, often described by our Secretary-General as one of the most striking and remarkable developments in the history of the United Nations, Indonesia's contribution has also been quite significant. I refer to the United Nations peace-keeping efforts, and to the Indonesian contingents which were on the front-lines in the Congo, in Gaza and in the Sinai, and which have given their share in human sacrifices to the cause of international peace.
46.	Thus the ways in which Indonesia and the United Nations have both contributed to, and benefited from, each other throughout the years clearly demonstrates the special attachment with which my country views its relationship to this world body. Indonesia not only holds the United Nations in high esteem; indeed it owes it a debt of gratitude. To my Government, there is not the slightest doubt as to the indispensability of this world Organization, especially in the present period of rapid and radical change. 1 therefore wish to underline the observation made by the Secretary-General in the introduction to his report on the work of the Organization, that. . there is no rational alternative in international relations to the principles and procedures of the United Nations" [A/IOOOII Add.I, sect. XXI}.
47.	As I remarked earlier, the Assembly is meeting at a time of truly historic significance, where world developments are characterized by rapid change, requiring the necessary adjustments. Nowhere is it of such vivid relevance as in the region of South-East Asia, where an end has finally come to the bloody ordeal inflicted upon the peoples of Indo-China for 30 long years.
48.	The end of the wars in Viet Nam and Cambodia ushers in a new era in South-East Asia, one which will provide expanded opportunities to all nations of that region to devote their energies and talents to the task of national development, free from external interference and manipulation. It also opens up the prospect for the rearrangement of their mutual relationships in peaceful and mutually beneficial co-operation and on the basis of respect for one another's sovereignty and territorial integrity.
49.	Indonesia, like all other nations of the region, has welcomed the advent of peace in Indo-China, not only as an end to bloodshed but as a necessary beginning to a period of durable peace and stable progress. But efforts to develop a new pattern of relationships and a structure of stability and harmony in SouthEast Asia do not depend on the expectations and actions of the South-East Asian countries alone; they will also be affected, to a critical degree, by the perceptions and policies of the major Powers having a presence and interests in the region. Unless those Powers come to see it as in their own interest to adopt a commonly agreed posture of greater restraint in their involvement in South-East Asia, other than to support the legitimate development impulses of the countries of the region, there will be a danger that the situation may relapse into a new cycle of intra-regional conflict and strife and into new power polarizations instigated and manipulated from the outside.
50.	Still, the prevailing atmosphere in South-East Asia today is one of renewed hope and a sense of opportunity never before felt during the past three decades.
51.	This atmosphere of hope and promise is regrettably absent in another vitally important part of Asia. The latest developments on the Korean peninsula have reduced the prospects for an early resumption of the dialog between the two parts of Korea. Efforts to achieve peace and reconciliation, for which high hopes were raised when a joint communique was signed in July 1972 between North and South Korea, have stalemated, and preparations for renewed confrontation are now being alleged by both sides.
52.	Indonesia cannot but view these developments with grave concern, for not only do they render the problem of the peaceful reunification of Korea increasingly intractable, but they also have a most damaging effect on efforts to establish peace and stability in the larger region of East Asia and the Western Pacific. It is clear that the role the United Nations can and should play in finding a peaceful and durable solution to the Korean problem will be of great importance.
53.	This year, the General Assembly will again be seized of the question of the presence of foreign troops under the United Nations flag in Korea. My delegation reiterates its view that the United Nations should end its military presence in Korea and that it is indeed high time that the state of war, which technically still exists between the United Nations and the Democratic People's Republic of Korea, be terminated. But, as the United Nations military involvement is based on a Security Council resolution, Indonesia believes that the appropriate way would be for the Assembly to request the Security Council to take the necessary action and to formulate the modalities tor the termination of such a presence.
54.	In this context, Indonesia attaches great importance to the maintenance of an atmosphere conducive to a continued and direct dialog between North and South Korea as the two principal parties to the conflict. My delegation considers it necessary, therefore, that any substitution of the Armistice Agreement by a more permanent peace arrangement should be accompanied by the establishment of alternative machinery by which an atmosphere of peace and tranquility, so necessary for the conduct of negotiations, could be maintained or improved.
55.	All our efforts, however, must proceed from a recognition of the basic realities prevailing on the Korean peninsula. Unless these realities and the relevance of proposed measures are constantly kept in mind, I am afraid we will continue to be engaged in a futile exercise of supporting or rejecting contending resolutions, with no prospect of compliance by either side, and no result other than the further aggravation of the situation.
56.	In the Middle East, the intensified efforts made over the past few months to bring peace and a just solution to a conflict which has persisted for almost as long as the United Nations itself has yielded another gratifying break-through.
57.	Indonesia welcomes the second interim agreement reached between Egypt and Israel, providing for a further withdrawal of Israeli forces from occupied Egyptian territory. Indonesia extends a special tribute to President El-Sadat of Egypt for the vision and courage he has displayed in making this agreement possible. Equally, an expression of appreciation is due to the Secretary of State of the United States for his efforts to bring the positions of the two parties closer together.
58.	We are all aware, however, that this agreement is but another step on the long road towards a just and durable peace. No pretext should be found to delay the exertion of further efforts to secure a comprehensive solution to the Middle East conflict. Such a solution, to be lasting, must meet the legitimate demand of the Arab nation for Israeli withdrawal from all occupied Arab territories; of the Palestinian people, for the restoration of their fundamental rights including the right to self-determination; and of Moslems the world over for the return of the Holy City of Jerusalem to Arab custody.
59	My delegation remains convinced that Security Council resolutions 242 (1967) and 338 (1973) continue to provide the most relevant basis on which to proceed to secure justice as well as security for all nations of the Middle East.
60	The development of events in Cyprus is another area of continuing concern to the international community. My delegation regrets the slow pace at which efforts to achieve an over-all solution of the Cyprus problem have proceeded so far. We hope that the talks, initiated in Vienna, will be continued in a spirit of mutual tolerance and accommodation so as to achieve a final political solution which would guarantee the rights of each community and would enable them to live in harmony with one another. Indonesia wishes to reiterate its stand that Cyprus should remain an independent, sovereign and non-aligned country and that its territorial integrity should be respected.
61.	The adoption in 1971 by the General Assembly of the Declaration of the Indian Ocean as a Zone of Peace [resolution 2832 (XXVI)] gave rise to hopes, especially among the littoral and hinterland States, that within some foreseeable future an end could be put to the growing military rivalry in this region among the super-Powers.
62.	Those hopes, far from being fulfilled, have steadily diminished with each passing year, as new developments take place in complete contradiction to the objectives of the Declaration. Instead of the military build-up being arrested or decreased, a growing escalation of military rivalry can be observed in the region.
63.	This state of affairs is contrary to the purposes of detente and its purported extension to other regions of the world. Indonesia expresses its serious concern over these developments and hopes that further positive action can be taken at the current session of the General Assembly with a view to ensuring full and effective implementation of the objectives of the Declaration on the Indian Ocean.
64.	The Third United Nations Conference on the Law of the Sea constitutes one of the most delicate and complex international endeavors yet undertaken to create a just international order in this sphere of our globe. The forthcoming session to be held in New York next year will constitute a decisive stage in the progress of these endeavors.
65.	Indonesia observes with satisfaction that the efforts to ensure that the resources of the sea are utilized for the benefit of all mankind have begun to bear fruit. It should be borne in mind, however, that an international convention on the law of the sea must be based not only upon considerations of the economic well-being of all nations; it must also give due consideration to the political and security interests of the developing countries.
66.	My delegation wishes to express in this forum its sincere gratitude to all friendly countries which have given their endorsement to Indonesia's concept of the archipelagic state,
67.	It may be recalled that, historically, the freedom of the seas has been abused by certain major Powers to establish and perpetuate their colonial domination of the countries of the third world. An end should be put to such abuses and any future conventions on the law of the sea should unambiguously ensure respect for the sovereignty, territorial integrity and political unity of States without prejudice to the legitimate interests of the international community.
68.	Developments on the continent of Africa provide us with mixed feelings of great satisfaction and of continuing concern. On the one hand, the international community this year could again welcome with great joy the birth of a number of independent nations in Africa and their admission to our Organization. On the other hand, conditions in southern Africa continue to harbor the evils of colonialism, racism, apartheid and minority rule in their most blatant and repulsive form.
69.	A racist minority regime in Zimbabwe continues to usurp the fundamental rights to independence and human dignity of the black majority, while the infamous
system of apartheid persists in keeping the people of South Africa under the most degrading conditions of colonial domination. We must continue to support the-people of Zimbabwe in their struggle for independence. With regard to Namibia, it remains Indonesia's view that the United Nations must fulfill its responsibility towards the Territory and end its illegal occupation by South Africa. The United Nations must also ensure the territorial integrity of Namibia.
70.	In facing the situation in southern Africa the forces of progress and justice must increase their efforts in order to compel these racist regimes to abide by the will of the international community.
71.	One of the fundamental trends of our time is the phenomenon of the continuing process of detente. An important manifestation of this detente was the signing, last month, of the Final Act of the Conference on Security and Co-operation in Europe by the leaders of 35 countries in Europe, the United States and Canada. Thus, at least on the continent of Europe, the atmosphere of suspicion and enmity inherited from the cold war era has been substantially eased and the prospects for more constructive relations definitively enhanced.
72.	While noting this hopeful progress in East-West relations, one cannot ignore the limited scope of the present detente, both in substance and in geographical extent. The Final Act signed at Helsinki, however welcome as a preliminary step towards global peace, has a relevance that is limited to Europe only, leaving largely unchanged many explosive situations in other parts of the world. Furthermore, the process of political detente has yet to extend itself to the realm of military detente, particularly in the field of disarmament.
73.	The Secretary-General has on several occasions expressed his deep concern, one fully shared by my delegation, about the disheartening situation in which the disarmament negotiations now find themselves. Not only has the nuclear arms race between the big Powers virtually continued unabated, the proliferation of technology required to produce nuclear arms among non-nuclear Powers is now proceeding at such an alarming rate that it may soon get out of hand. Moreover, the world-wide spread of the most sophisticated conventional weapons, due to a considerable increase in the arms trade, has now created new dangers, which may eventually prove fatal for international peace and security. It is most distressing to note that global arms expenditures are now running at an appalling $300,000 million a year, while some 500 million of our fellow human beings live on the verge of starvation. Indeed, thousands upon thousands have died from starvation.
74.	Indonesia joins all nations and all men of good will in supporting the most urgent appeal made by the Secretary-General that all nations, great and small, nuclear and non-nuclear exercise self-restraint, slow down their arms race and limit traffic in arms.
75.	The task of fashioning a comprehensive program of disarmament has now become imperative. The habit of paying only lip-service, year after year, to the desirability and importance of preventing arms proliferation must stop. Indonesia continues to urge the convening of a world disarmament conference.
We are convinced that such a conference would result in a broader perception of this multifaceted problem, and provide an impetus for intensifying the pace of our efforts to arrive at effective measures to control the arms race and to achieve genuine disarmament through the planned reduction of existing arsenals, both nuclear and conventional.
76.	As I remarked earlier, this Assembly meets at a moment of historic significance, where a convergence can be seen of several decisive trends in world developments.
77.	The steadily widening gap between rich and poor, the increasing interdependence of nations and of problems, coupled with the growing confluence between demands for social justice and the economic imperatives imposed by such global problems as international poverty, hunger, overpopulation, dwindling resources, world-wide inflation and recession have lent a dramatic and urgent dimension to man's continuing search for economic and social progress.
78.	This and the growing awareness of the inseparable link between economic development and the maintenance of international peace and security have in past years led to an increasing preoccupation on the part of the international community with problems concerning its economic future and, indeed, its very survival. In turn, it has recently brought forth an unprecedented dialog between the developed and the developing countries on how to shape a New International Economic Order capable of providing greater peace, equity and sufficiency for all.
79.	Efforts to address ourselves to the great economic issues of our time in a more concerted and systematic manner in fact began in 1970 when the General Assembly at its twenty-fifth session solemnly adopted the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)], which embodied a comprehensive set of policy measures for international economic co-operation with a view to reducing the disparities among nations.
80.	The high hopes that were cherished at the time of the adoption of the Strategy were soon to be dissipated as implementation fell far short of expectations. The unfavorable trends in the world economy, instead of being reversed, actually worsened rapidly, expressing themselves in a series of crises, upheavals and violent fluctuations that rocked the very foundations of the international economic system and threatened meaningful international co-operation in other fields as well.
81.	Fortunately, the sixth special session of the General Assembly held last year the first special session ever held to deal with economic and social issues  provided the turning-point in this process. Apart from its Declaration and program of Action [resolutions 3201 (S-VI) and3202 (S-Vl)], the greatest achievement of the sixth special session, in our view, is its success in bringing about a more acute awareness of our interdependence as nations and of the inter-connexion of global problems, thus creating a more favorable atmosphere for sincere and serious common endeavors by the international community.
82.	With its momentum, a series of intensive global undertakings became possible, building up until just
two weeks ago when we concluded the seventh special session with the adopt on of a concession
[resolution 3362 (sVl,)] covering a broad new program to promote development and inteSioTai economic co-operation. 
83 The results of the seventh special session are indeed only partially successful in meeting our objectives, and no one can be expected to be completely satisfied with them. But, as" you, Mr President have rightly pointed out in your acceptance speech [2351st meeting], these results indeed represent the first practical expression of the necessity of transforming the international economic system in terms of a highly important political undertaking to achieve a more equitable sharing of the world's riches and to strike a new balance of interests between the industrialized and the developing countries in favor of the latter. This political undertaking, this political will, must now be sustained and given concrete expression in our further actions to implement this consensus.
84.	In my delegation's view, the consensus resolution will be of operational significance and indeed facilitate the intensive work now being undertaken or envisaged by the various bodies of the United Nations system in realizing a New International Economic Order in their respective fields. This of course includes the task of restructuring the economic and social sectors of the United Nations system itself.
85.	It is of equal importance to my delegation that the effective implementation of this consensus resolution should also impart a new impetus and positive impact to the various negotiations we are going to conduct or which are already in progress, both within and outside the forums of the United Nations. I am referring in particular to the multilateral trade negotiations, the forthcoming fourth session of the United Nations Conference on Trade and Development and the projected Paris conference on energy, raw materials and development.
86.	Indonesia, being a producing and exporting country of a wide variety of raw materials, both mineral and agricultural, has special reasons for being highly interested in the deliberations of those conferences. Their decisions will have an inevitable bearing on our national economy, which is highly sensitive to the performance of our export trade in commodities. It is of vital importance to Indonesia, therefore, that those conferences succeed in translating the consensus resolution of the seventh special session into concrete and specific commitments and actions.
87.	The commemoration of the thirtieth anniversary of the United Nations provides us with the opportunity to reflect on the role our Organization can and should play in world affairs in the years ahead.
88.	Although its critics have been many and vocal in the past even up to this day there has grown an increasing realization that despite its obvious imperfections the United Nations, as the only genuine world forum, must continue to be supported and strengthened. The realities of present day International developments, moreover, make it .mperaUve for a nations to do so as the only sensible avenue open to us in our efforts to cope with the critical problems of our time.
89.	Interdependence and the universal scope of those problems dictate the necessity for us to develop a truly global capacity to respond.
90.	I believe that the United Nations is the natural focal-point from which to develop such a capacity and that it can and should become the principal instrument of nations to secure at least the minimum conditions for peace and civilized life on earth.
91.	It is meeting this great challenge that will be the principal task of the United Nations in the decades to come. This will obviously require change and readjustment in its organization, both structurally and procedurally. Its present inadequacies cannot be denied. But neither should we ignore the opportunity for dynamic adjustment which the United Nations has at this unique point in its development.
92.	The general areas in which such change and adjustment should be effected are, I think, apparent to all of us, and to some extent the directions and forms of such change have already been identified. Above and beyond this, however, a new sense of purpose must be instilled into the conceptual approaches and programs of the United Nations, in keeping with the demands of an increasingly interdependent world of nations and of problems.
93.	It is of the utmost importance that there be change in the nature and extent of commitment of the Member States to the United Nations. For too long have the Member States used the Organization as a forum in which to pursue their own national ambitions, rather than as a collective instrument to achieve common goals. Of course we cannot expect the nation-States of the world suddenly to abandon concepts of national sovereignty and national interests. But what can be asked of them is to re-examine and redefine their national ambitions in the light of the long-term global interests of mankind as a whole. Indeed, we cannot expect mankind ever to unite behind a common ideology or a supra-national Government. But I think there are sufficient grounds for hope that it will now respond to a common concern for its own survival, based on the awareness of inevitable interdependence and the compelling need for global co-operation.
94.	It is only when these fundamental requirements are met that the United Nations may be able to develop the capacity to face up to its primordial task: to secure peace not just as a negation of war but peace that is a result of harmonious and just relations between nations; to attain security that is not a dictate of the strong but a security that embraces both progress and the equal opportunity for all to achieve a materially sufficient and morally acceptable life.


